878 F.2d 1444
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Arnold G. THALHAMER, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 88-3287.
United States Court of Appeals, Federal Circuit.
May 8, 1989.

Before MARKEY, Chief Judge, RICH, Circuit Judge, and NICHOLS, Senior Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), No. DC04328810017, dismissing as untimely filed Arnold G. Thalhamer's (Thalhamer) appeal of his removal by the Department of the Navy, is affirmed.


2
Thalhamer's argument that he did not have to follow the 20 day appeal requirement of 5 C.F.R. Sec. 1201.154(a) because regulations are not "law" is without merit.  Properly promulgated and published regulations, such as section 1201.154, have the "force and effect of law."    Accardi v. Shaugnessy, 347 U.S. 260, 265 (1954);  see Federal Crop Insurance Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).


3
Thalhamer does not argue (nor is there a basis in the record for him to argue) that he met the twenty-day deadline for filing his appeal, had reasonable excuse for his five month delay, or the board abused its discretion in refusing to waive the deadline.  We therefore affirm on the basis of the board's opinion because we do not find the decision arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982);  see Phillips v. United States Postal Service, 695 F.2d 1389, 1390 (Fed.Cir.1982).